Case: 10-60215 Document: 00511338808 Page: 1 Date Filed: 01/04/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 4, 2011
                                     No. 10-60215
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JOSE ALCIDES QUINTANILLA-ZELAYA, also known as Jose Alcides Zelaya,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A078 127 724


Before GARWOOD, DAVIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Jose Alcides Quintanilla-Zelaya (Quintanilla), a native and citizen of El
Salvador, seeks a petition for review of the order of the Board of Immigration
Appeals (BIA) denying his application for adjustment of status as untimely and
denying a continuance to seek alternative forms of relief. Quintanilla asserts
that he did not abandon his adjustment application and that he has shown good
cause for a continuance.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60215 Document: 00511338808 Page: 2 Date Filed: 01/04/2011

                                   No. 10-60215

      We generally review only the BIA’s decision except to the extent that the
immigration judge’s (IJ) decision influences the BIA. Zhu v. Gonzales, 493 F.3d
588, 593 (5th Cir. 2007).       We lack jurisdiction to review the denial of
Quintanilla’s requests for relief because he is removable for having committed
at least two separate criminal offenses involving moral turpitude. See 8 U.S.C.
§§ 1227(a)(2)(A)(i), (ii) and 1252(a)(2)(C); Balogun v. Ashcroft, 270 F.3d 274, 277-
78 & n.10 (5th Cir. 2001).
      Although    we   are   not   precluded   from   reviewing    claims   raising
constitutional or purely legal questions, see § 1252(a)(2)(D), Quintanilla’s
assertion that the BIA violated his due process rights by affirming the IJ’s denial
of a continuance “does not present a constitutional claim or issue of law that this
court has jurisdiction to consider.” Ogunfuye v. Holder, 610 F.3d 303, 307 (5th
Cir. 2010).
      Quintanilla does raise one issue that arguably presents a question of
law–that the IJ and BIA applied the wrong legal standard in finding that he had
failed to establish prima facie evidence of entitlement to an adjustment of status.
Martinez v. Mukasey, 519 F.3d 532, 546 (5th Cir. 2008) (accepting jurisdiction
to interpret INA § 212(h) and holding that “for aliens who adjust post-entry to
[lawful permanent resident] status, § 212(h)’s plain language demonstrates
unambiguously Congress’ intent not to bar them from seeking a waiver of
inadmissibility” despite conviction of an aggravated felony); but see Lakhavani
v. Mukasey, 255 Fed. App’x 819, 823-24 (5th Cir. 2007) (unpublished) (“Although
[petitioner] couches this claim [that the BIA used the wrong legal standard] in
legal terms, he is actually requesting this Court to revist the BIA’s factual
determination with regard to his eligibility”).
      We need not reach this issue, however, because the BIA denied
Quintanilla’s request for a continuance on discretionary grounds, which we lack
jurisdiction to review. 8 U.S.C. § 1252(a)(2)(B). Ogunfuye. Namely, the BIA
found, in its discretion, that Quintanilla had abandoned his opportunity to seek

                                         2
    Case: 10-60215 Document: 00511338808 Page: 3 Date Filed: 01/04/2011

                                   No. 10-60215

an adjustment by failing to file a timely application for adjustment of status, and
furthermore had failed to identify good cause for a continuance because he had
not provided satisfactory explanation for his failure to file the timely application
and had not even filed a visa petition– a prerequisite to adjustment of status–
in a timely manner.
      Accordingly, Quintanilla’s petition for review is
                 DISMISSED FOR LACK OF JURISDICTION.




                                         3